



COURT OF APPEAL FOR ONTARIO

CITATION:
Cain v. 1150320 Ontario Inc.
(The
    Antique Shoppe), 2012 ONCA 920

DATE: 20121227

DOCKET: C55670

Cronk, Juriansz and Pepall JJ.A.

BETWEEN

Michael Cain

Plaintiff/Respondent

and

1150320 Ontario Inc. c.o.b. as The Antique Shoppe
, Neil
  Perry, Bluewave Energy LP., Trevor Bennett c.o.b. Trevor
  Bennett Oil Tank Installation, Mary Eileen Stephenson, R.H.
  Thomson & Sons Ltd. and Houle Chevrier Engineering Ltd.

Defendants/
Appellant

and

2118194 Ontario Inc.
    c.o.b. Marlborough Pub and Donald Ferguson c.o.b. Ferguson Haulage &
    Equipment Rentals

Third Parties

and

1496369 Ontario Inc.

Fourth Party

Joseph Y. Obagi, for the appellant

Michael S. Hebert and Cheryl Gerhardt McLuckie, for the
    respondent

Heard:  December 19, 2012

On appeal from the judgment of Justice Monique Métivier of
    the Superior Court of Justice dated May 22, 2012, with reasons reported at 2012
    ONSC 3018.

ENDORSEMENT

[1]

The respondent lessor sued the appellant lessee and others for damages
    arising from the escape of oil from the appellants above ground storage tank.

[2]

The appellant brought a motion for the determination, before trial, of a
    question of law, pursuant to rule 21.01(1)(a) of the
Rules of Civil
    Procedure
, R.R.O. 1990, Reg. 194. At issue was whether the parties
    commercial lease contained an express or implied covenant by the respondent to
    insure against the loss such that the respondents action against the appellant
    would be barred.

[3]

The motion judge determined that the lease did not contain such an
    express or implied covenant and that the respondent was therefore able to
    proceed with his action.

[4]

Both counsel agreed that the applicable jurisprudence is unsettled.  An
    issue raised pursuant to rule 21.01(1)(a) should not be resolved against a
    party unless it is plain and obvious that it could not succeed at trial:
Friedmann
    Equity Developments Inc. v. Final Note Ltd.
(1998), 41 O.R. (3d) 712

(C.A.),
    at p. 718.

[5]

Based on the record before us and the state of the jurisprudence, it is
    not plain and obvious whether the lease contained a covenant to insure for the
    loss claimed by the respondent.  Accordingly, paragraph 1 of the judgment,
    which addresses this issue, is set aside without prejudice to the parties to
    advance their respective positions at trial.

[6]

That said, we agree with the motion judges conclusion that the
    appellants motion for an order dismissing the action and crossclaims against
    it should be dismissed.

[7]

The appeal is therefore allowed in part. The appellant is entitled to its
    costs of the appeal, fixed in the amount of $7,500, inclusive of disbursements
    and all applicable taxes.

E.A. Cronk J.A.

R.G. Juriansz J.A.

S.E. Pepall J.A.


